Election/Restrictions
The amendment filed on 11/12/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because in response to the restriction requirement of 08/13/2020, Species B was constructively elected. Species B was directed to a provisioned credential provisioned on a first electronic device, represented by the embodiment described in PG Pub. 0043-0044 and which read on claims 10-16 and 18-20.
In the amendment filed 11/12/2020, claims 1-20 are canceled and replaced by claims 21-40. Independent claims 10 and 16 recited a second electronic device executing instructions to perform the steps of “retrieving...a provisioned credential having been provisioned previously on a first electronic device...” and “re-provisioning the retrieved credential on the second electronic device...where re-provisioning comprises encrypting the retrieved credential...” However, new independent claims 21, 28, and 35 now recite a first computing device executing instructions to perform the steps of “accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential is based at least in part on at least a first value that is unique to the second computing device and at least a second value that is not unique to the second computing device, and the at least a portion of the provisioned credential includes at least the second value” and “generating a re-provisioned credential based on: the at least a portion of the provisioned credential, and a third value that is unique to the second computing device.” This is subject matter drawn to Species A, described in the restriction requirement of 08/13/2020 as being directed to provisioning a credential, represented by the embodiment described in PG Pub. 0049 and which reads on claims 1-2 and 4-9 (see in particular 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685